The plaintiffs’ petition for certification for appeal from the Appellate Court, 64 Conn. App. 417 (AC 20506), is granted, limited to the following issues:
“1. Was the Appellate Court correct in determining that the trial court did not abuse its discretion in setting aside the jury’s verdict on the Connecticut Unfair Trade Practices Act count on the basis that the defendant was under no duty to release the restrictive covenant?
“2. Was the Appellate Court correct in determining that the trial court did not abuse its discretion in setting aside the jury’s verdict on the tortious interference *918count on the basis that the defendant was under no duty to release the restrictive covenant?
The Supreme Court docket number is SC 16585.
Robert M. Shields, Jr., Wesley W. Horton and Michael J. Quinn, in support of the petition.
Everett E. Newton, in opposition.
Decided September 20, 2001
“3. Did the Appellate Court usurp the jury’s fact-finding function by ignoring evidence sufficient to support the jury’s fact-finding function?”